Title: To Benjamin Franklin from Chaumont, 18 December 1780
From: Chaumont
To: Franklin, Benjamin


Monsieur le Docteur,
Passi ce 18. Xbre. 1780.
M. Grand vient de me dire qu’il falloit que J’escrivis a Bordeaux qu’on envoyat a M. William a Nantes les polices d’assurance Sur mon Vau. [Vaisseau] le Marquis de la fayette, et qu’ensuite M William tirera sur vous a mon ordre Le montant du fret. Touttes ces Longueurs ne peuvent S’arranger avec mes Bezoings d’argeant et Je vous offre Bonne Caution pour ces Deux Cents mil Livres dont J’ay Bezoing, Si mieux vous n’aimez que Je vous fasse Le transport d’unne obligation que J’ay a mon proffit de plus de deux Cents mil Livres dont vous pourez toucher le montant Si mon Vaisseau tomboit entre les Mains de L’ennemy ou perissoit avant de Se Rendre a L’orient. J’ay toujours fait etat que Je toucherois Ces Deux Cents mil Livres dans ce mois cy, ils Sont echeus du dix. Je me Suis asseuré que les fonds en avoient été faits non par motif d’aucun Soubçon mais pour determiner M. Cottin a prendre des arrangements qui pussent me tranquiliser parcequ’on avait attaqué mon Crédit a L’epoque de la Revocation de M. de Sartines, M. Le Comte de Vergennes eut la Bonté alors d’asseurer M. Cottin que Nous pouvions Compter L’un et L’autre Sur ces deux Cents mil livres. D’après Cela M. Cottin a agi, et je touche a L’epoque ou Je dois Remplir L’engagement que J’ay pris avec luy, Je vous prie de me mettre a mesme de le Remplir en acceptant Les Seuretées que Je vous offre. Vous ne pouvez me Refuser qu’autant que vous n’auriez pas Cette Somme a vostre disposition, et en Ce Cas Je vous prie de me permettre de m’en prevaloir pour demander du Secours afin que mes engagements ne Souffrent pas.
Je Suis avec Respect et amitié, Monsieur le Docteur votre tres humble et tres obeissant Servr
Leray DE Chaumont
 
Addressed: A Monsieur / Monsieur Le Docteur / franklin / a Passi
Endorsed: M. de Chaumont Dec. 18. 1780 Pressing for 200,000 livres & offering Surety to refund in Case his Ship should not arrive at Lorient from Bordeaux.
